DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The continuation in part Application Number 17/316,333, now US Patent Number 11,352,521, which is a continuation in part of Application Number, 17/0003,503, now US Patent Number 11,004,575, filed August 26, 2020, which is a continuation in part of 16/403,665, now US Patent Number 10,796,820, being filed on May 6, 2019.
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional application being filed May 7, 2018, as Application No. 62/667,649.

Drawings
The drawings were received on May 10, 2021.  These drawings are approved.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,352,521 in view of Lynch et al (Pub Num 2015/0076951, herein referred to as Lynch). US Patent No. 11,352,521 teaches all of the claim limitations of the present invention except the conductive elements (ie magnet wire) being utilizing in electric machine comprising an armature and a field component; wherein at least one of the armature or the field component comprises a plurality of conductive elements; a laminated structure comprising a plurality of slots into which the plurality of conductive elements are positioned (claims 1, 6, & 14), nor the electric machine comprises a rotating electric machine and the armature comprises one of a rotor or a stator (claims 2, 10, & 18), nor the polymeric insulation layer is formed on one of (i) an entire outer surface of the laminated structure or (ii) an entire inner surface of the laminated structure (claims 3, 11, & 19), nor the laminated structure comprises a plurality of plates arranged in a stack, and the polymeric insulation layer is formed on one of (1) an entire respective outer surface of each of the plurality of plates or (11) an entire respective inner surface of each of the plurality of plates (claims 4, 12, & 20), nor the laminated structure comprises a plurality of plates arranged in a stack, and the polymeric insulation layer is formed on an entire respective outer periphery of each of the plurality of plates (claims 5, 13, & 21).
	Lynch teaches an electrical machine (Figs 1-7) comprising a laminated stack wherein first and second coils formed of a plurality of conductive strands, wherein the additively manufactured end winding conductively couples the first and second phase coils, thereby decreasing size of the end windings which results in lighter machine weight while increasing performance (Paragraph 22).  Specifically, with respect to claims 1-6, 10-14, and 18-21, Lynch teaches an stator (100) for usage with an electrical machine (Paragraph 24) comprising an armature (known component of motor, Paragraph 2-3), wherein at least one of the armature or the field component comprises a plurality of conductive elements (Paragraph 4),  a laminated structure (134) comprising a plurality of slots (136) into which the plurality of conductive elements are positioned (Fig 3), wherein the electric machine (Fig 3) comprises a rotating electric machine (ie motor) and the armature (known component of motor) comprises one of a stator (100, Fig 2, Paragraph 29), wherein the polymeric insulation layer (140) is formed on an entire inner surface of the laminated structure (134) and each an entire respective outer surface of each of the plurality of plates (Fig 3).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the laminated wire of United States Patent  11,352,521 to be utilize to form laminated structure which are then utilized in stacked stators configuration as taught by Lynch because Lynch teaches that such a configuration is well known and provides an electrical machine (Figs 1-7) comprising a laminated stack wherein first and second coils formed of a plurality of conductive strands, wherein the additively manufactured end winding conductively couples the first and second phase coils, thereby decreasing size of the end windings which results in lighter machine weight while increasing performance (Paragraph 22).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al (Pat Num 5,654,095, herein referred to as Yin) in view of Lynch (Pub Num 2015/0076951).  Yin discloses a magnet wire (Figs 1-2) which is highly resistant to repetitive or pulsed high voltage spikes or surges (Col 1, lines 5-8).  Specifically, with respect to claims 1, 6, 8, 14,  and 16, Yin discloses a magnet wire (10, Figs 1-2) comprising a conductor (12) and at least one layer of polymeric enamel insulation (16) formed around the conductor (12), the polymeric enamel insulation (16) comprising a filler (Col 4, lines 50-59) which may be dispersed in polyimide (Col 4, lines 15-30), wherein the filler may comprise between 20 percent and 80 percent by weight of silica oxide (silica) and between 20 and 80 percent by weight of titanium oxide (titanium dioxide, i.e. applicant states that the total amount of filler may be between 1-65% and combinations of the stated fillers, therefore silica may be 25% and titanium dioxide may be 35%=60% which is within the total filler).   With respect to claim 7, 9, 15, & 17, Yin discloses that the cable (10) further comprises a topcoat insulation layer (20) formed around the at least one layer of polymeric enamel insulation (16), which may be polyamideimide (Col 4, lines 15-30).  
	However, Yin doesn’t necessarily disclose the polymer enamel insulation having a thermal index of 260oC, wherein the conductive elements (ie magnet wire) being utilizing in electric machine comprising an armature and a field component; wherein at least one of the armature or the field component comprises a plurality of conductive elements; a laminated structure comprising a plurality of slots into which the plurality of conductive elements are positioned (claims 1, 6, & 14), nor the electric machine comprises a rotating electric machine and the armature comprises one of a rotor or a stator (claims 2, 10, & 18), nor the polymeric insulation layer is formed on one of (i) an entire outer surface of the laminated structure or (ii) an entire inner surface of the laminated structure (claims 3, 11, & 19), nor the laminated structure comprises a plurality of plates arranged in a stack, and the polymeric insulation layer is formed on one of (1) an entire respective outer surface of each of the plurality of plates or (11) an entire respective inner surface of each of the plurality of plates (claims 4, 12, & 20), nor the laminated structure comprises a plurality of plates arranged in a stack, and the polymeric insulation layer is formed on an entire respective outer periphery of each of the plurality of plates (claims 5, 13, & 21).
	Lynch teaches an electrical machine (Figs 1-7) comprising a laminated stack wherein first and second coils formed of a plurality of conductive strands, wherein the additively manufactured end winding conductively couples the first and second phase coils, thereby decreasing size of the end windings which results in lighter machine weight while increasing performance (Paragraph 22).  Specifically, with respect to claims 1-6, 10-14, and 18-21, Lynch teaches an stator (100) for usage with an electrical machine (Paragraph 24) comprising an armature (known component of motor, Paragraph 2-3), wherein at least one of the armature or the field component comprises a plurality of conductive elements (Paragraph 4),  a laminated structure (134) comprising a plurality of slots (136) into which the plurality of conductive elements are positioned (Fig 3), wherein the electric machine (Fig 3) comprises a rotating electric machine (ie motor) and the armature (known component of motor) comprises one of a stator (100, Fig 2, Paragraph 29), wherein the polymeric insulation layer (140) is formed on an entire inner surface of the laminated structure (134) and each an entire respective outer surface of each of the plurality of plates (Fig 3).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the laminated wire of Yin to be utilize to form laminated structure which are then utilized in stacked stators configuration as taught by Lynch because Lynch teaches that such a configuration is well known and provides an electrical machine (Figs 1-7) comprising a laminated stack wherein first and second coils formed of a plurality of conductive strands, wherein the additively manufactured end winding conductively couples the first and second phase coils, thereby decreasing size of the end windings which results in lighter machine weight while increasing performance (Paragraph 22).  
It also would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the enameled wire of Yin to comprise the polymer enamel insulation having a thermal index of 260oC or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various enameled wires.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
September 26, 2022